MARY'S OPINION HEADING                                           








                NO. 12-08-00014-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
FRED DADE,           §          APPEAL FROM THE FIRST
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
HOWARD GREER AND 
BERNADINE BANKS,       §          SAN AUGUSTINE
COUNTY, TEXAS
APPELLEES
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for
want of jurisdiction pursuant to Texas Rule of Appellate Procedure
42.3(a).  The trial court’s judgment was
signed on September 20, 2007.  Under rule
of appellate procedure 26.1(a), unless Appellant timely filed a motion for new
trial or other postjudgment motion that extended the appellate deadlines, his
notice of appeal was due to have been filed “within 30 days after the judgment
[was] signed,” i.e., October 22, 2007.  
            Appellant filed a motion for new
trial on October 12, 2007.  Appellant’s
motion for new trial was due to have been filed on or before October 22,
2007.  See Tex. R. Civ. P. 329b(a). 
Therefore, the motion was timely. 
Because Appellant’s motion for new trial was timely, his time for
perfecting the appeal was extended to December 19, 2007.  See
Tex. R. App. P. 26.1(a) (notice of appeal to be filed within ninety days
after judgment signed if timely motion for new trial is filed).  However, Appellant filed his notice of appeal
on December 27, 2007.  Because the notice
of appeal was not filed on or before December 19, 2007, the notice was untimely
filed and this court has no jurisdiction to consider the appeal.




            On January 10, 2008, this court
notified Appellant pursuant to Texas Rule of Appellate Procedure 42.3(a) that
his notice of appeal was untimely. 
Appellant was further informed that unless the record was amended on or
before January 21, 2008 to establish the jurisdiction of this court, the appeal
would be dismissed.  In response to our
January 10, 2008 notice, Appellant filed a motion for extension of time to file
his notice of appeal.  A motion to extend
the time for filing a notice of appeal must be filed within fifteen days after
the deadline for filing the notice of appeal. 
Tex. R. App. P. 26.3.  Thus, Appellant’s motion to extend the time
for filing his notice of appeal was due to have been filed on or before January
3, 2008.  Because Appellant did not file
his motion until January 23, 2008, the motion is untimely.  
            Appellant’s motion for extension of
time to file his notice of appeal is overruled. 
Because this court is not authorized to extend the time for perfecting
an appeal except as provided by Texas Rules of Appellate Procedure 26.1 and
26.3, the appeal is dismissed for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  
Opinion delivered January 23, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)